Order entered September 5, 2019




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-19-00866-CV

                         MICHAEL WIERSCHEM, M.D., Appellant

                                             V.

           WILLIAM BOURGEOIS AND CAROLYN BOURGEOIS, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02281-2018

                                         ORDER
       Before the Court is appellant’s September 3, 2019 unopposed second motion for an

extension of time to file his brief on the merits. We GRANT the motion and extend the time to

September 16, 2019. We caution appellant that further extension requests in this accelerated

appeal will be disfavored.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE